DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Daniel Daisak (Reg. 39,160) on December 7, 2021.

The application has been amended as follows: 
Specification, page 16, line 3 “[0001] While the present embodiments”, has been replaced with - - [0051] While the present embodiments - -.  

Claim 3 and claim 4 have been amended as follows: 
Claim 3, line 1, “The current limiting circuit of claim 2, wherein the voltage sense element”, has been replaced with - - The current limiting circuit of claim 1, wherein the voltage sense element - -.
Claim 4, line 1, “The current limiting circuit of claim 2, wherein the second controller”, has been replaced with - - The current limiting circuit of claim 1, wherein the second controller - -. 

Examiner’s Note: The above changes merely correct for typographical errors and in no manner affects the scope of the claims. More importantly, the changes do not further limit the claim language.

Allowable Subject Matter
Claims 1, 3 – 16 are allowed.



The following is an examiner's statement of reasons for allowance:

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “wherein the transistor pass element comprises an enhancement mode n-channel FET, wherein the current sense element comprises a pair of resistors, and wherein the first controller comprises a bipolar transistor, having a base, connected to a gate of the enhancement mode n-channel FET, and connected to the pair of resistors.”
Claim(s) 3 – 14 are allowed by dependence on claim 1.
With regard to claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “A fault protection arrangement, comprising: a neutral grounding resistor comprising: a first non-ground end, connected to a neutralizing point, and a second non-ground end; a neutral grounding resistance monitor assembly, directly coupled to the second non-ground end of the neutral grounding resistor; and a unipolar current limiting circuit, comprising: a first terminal, disposed between a current source of the neutral grounding resistance monitor assembly, and the first non-ground end of the neutral grounding resistor; a second terminal, coupled in electrical series between the first terminal and the first non-ground end of the neutral grounding resistor.”
Claim(s) 16 is allowed by dependence on claim 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836